Title: Thomas Jefferson to John Dortic, 23 May 1811
From: Jefferson, Thomas
To: Dortic, John


          
            Sir
            Monticello May 23. 11.
          
           I recieved yesterday your favor of the 16th inst. & by this day’s post I inclose it to the Secretary of state, for his information and that of the Secretary of the Treasury.  I suppose it probable they will avail themselves of your kind offer, to get dispatches to France should they have present occasion. I avail myself of this opportunity of renewing to you the assurances of my respect 
          
            Th: Jefferson
          
        